          Case 1:18-cv-08111-SDA Document 79 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         8/21/2020
 Myung-Ja Melton,

                                  Plaintiff,
                                                             1:18-cv-08111 (SDA)
                    -against-
                                                             ORDER
 Malcolm Shabazz, L.P. et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

       In view of the fact that Plaintiff’s opposition to Defendants’ motion for summary

judgment, which Plaintiff indicated she timely submitted to the Court, has not yet been filed on

the electronic docket, it is hereby Ordered that the deadline for Defendants to file their reply is

extended until September 21, 2020.

         A copy of this Order will be mailed and emailed to the pro se Plaintiff by Chambers.

SO ORDERED.

DATED:         New York, New York
               August 21, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
